DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 04/18/2022 is acknowledged.

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2011/0311591).
	Regarding claim 1, Wang discloses an antimicrobial assembly comprising a substrate made of a matrix material and having opposed first and second surfaces with a total thickness of the substrate defined therebetween (Fig. 1, 0027) and an antimicrobial composition infused into the first surface of the substrate (0025; chemically bonded) and heterogeneously distributed about the antimicrobial assembly (0031; non-uniform concentration distribution through the coating thickness).
	Regarding claim 4, Wang teaches the coating including an antibacterial (0049), or antifungal (0061).
	Regarding claim 5, Wang teaches the antimicrobial composition comprising acrylate functional silanes or methacrylate-functional silanes (0044; claimed acrylates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Jackson et al. (US 2003/0118624).
	Regarding claims 2 and 3, Wang discloses the limitations of claim 1 as discussed above. While Wang discloses the substrate may be plastic material (0027), Wang does not expressly teach the plastic being a thermoplastic polymeric material such as one of a polycarbonate, polyolefin, polystyrene, polyacrylate, polyamide, polyvinyl acetate, polyurethane, polybenzimidazole, polyimide, polyester, polyetherimine, fluoropolymer, polyvinyl chloride, polyoxymethylene, polylactic acid, acrylonitrile butadiene, polyether ether ketone, polyphenylene sulfide, styrene, copolymers thereof or mixtures thereof.
	Jackson, in the analogous field of antimicrobial coated substrates (0001) discloses a plastic substrate of polyimide, polyamide, or polyacrylic (0007).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polymeric substrate of Wang to comprise polyimide, polyamide or a polyacrylic, as taught by Jackson, as these plastics can withstand high temperatures (0007).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Bookbinder et al. (US 2015/0230476).
	Regarding claim 6, Wang discloses the limitations of claim 1 as discussed above. Wang does not disclose the antimicrobial composition comprising an inorganic glass comprising copper particle.
	Bookbinder, in the analogous field of antimicrobial compositions (0002), discloses an antimicrobial coating composition comprising inorganic glass and copper particles (0006-0007).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the composition of Wang to comprise inorganic glass with copper particles, as taught by Bookbinder, to provide a composition with antimicrobial attributes but also durable (0004).
	Regarding claim 7, Bookbinder teaches the inorganic glass comprising copper present in an amount of about 10 to about 90 wt% (0014), overlapping the claimed 10 to 90 wt%.
	Regarding claim 8, Bookbinder teaches the glass composition includes SiO2, Al2O3, CaO, MgO, P2O5, B2O3, K2O, ZnO, Fe2O3 or combinations (0006).
	Regarding claim 9, Bookbinder teaches the glass provided in particulate form having a diameter range from about 0.1 to 10 µm. Given the glass composition can include SiO2 and Al2O3 (0006) as well as have a diameter in the nanometer range (0.1 µm is 100 nm), an inorganic glass comprising SiO2 and/or alumina nanoparticles is disclosed.
	Regarding claim 10, Bookbinder teaches the copper including Cu1+ or copper metal or a mixture of Cu1+ and Cu2+ (0007 and 0011). 


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
	Regarding claims 11 and 12, Wang teaches that the coating may comprise a substantially non-uniform concentration distribution of the antimicrobial through the coating thickness from the outside towards the substrate surface (0031). Wang further teaches that the coating may have a multilayer structure in which each layer has a different concentration which allows different concentration of antimicrobial to be released over time adjusting the antimicrobial effect over time (0032). Wang does not expressly teach the antimicrobial composition being distributed about the assembly through about 50% (as claimed in claim 11) or about 25% (as claimed in claim 12) of the total thickness measured from the first surface of the substrate to a point between the first surface of the substrate and the second surface of the first surface of the substrate. However, it would have been obvious to one having ordinary skill to have adjusted the concentration of the antimicrobial composition as it has been held that the discovery of the optimum value of a result effective variable involves only routine skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borrelli (US 2014/0154292) disclosing a glass frit antimicrobial coating.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781